EXHIBIT 10.8(d)

AMO BONUS PLAN

 

[g59011kbi001.jpg]

 

2007 PERFORMANCE OBJECTIVE

2007 PERFORMANCE OBJECTIVE

The 2007 performance objective for the Bonus Plan is 75% based on Adjusted
Operating Income and 25% based on Revenue for the full year of AMO performance. 
“Adjusted Operating Income” is defined as sales less cost of goods sold and all
basic operating expenses of the business.  “Adjusted Operating Income” excludes
the impact of charges or write-offs associated with acquisitions,
recapitalizations, and unrealized gains or losses on derivative instruments. 
“Revenue” is defined as the total dollar payment for goods and services that are
credited to the income statement over the measurement period.  Targets for both
Adjusted Operating Income and Revenue both assume the closing of the IntraLase
acquisition on March 31st, 2007.

Each segment of the bonus is funded when AMO achieves the threshold levels of
Adjusted Operating Income and Revenue performance, respectively, as indicated
below.   If the Adjusted Operating Income funding trigger threshold is not met,
the 75% element of the plan is not funded.  If the Revenue funding trigger
threshold is not met, the 25% element of the plan is not funded.  If neither
funding trigger threshold is met, no bonuses will be paid out.

FUNDING TRIGGER ELEMENTS

75% - ADJUSTED OPERATING INCOME

PERFORMANCE
LEVEL

 

2007 ADJ OP
RANGE
VARIANCE TO
TARGET

 

BONUS AWARD
AS A % OF
TARGET

 

Below Threshold

 

 

-31.51 mm

 

0

%

Threshold

 

 

-31.50 mm

 

50

%

 

 

 

Target

 

100

%

Maximum

 

 

+31.50 mm

 

150

%

 

If actual Adjusted Operating Income results fall between the performance levels
shown above, the portion of bonus will be prorated accordingly.

25% - REVENUE

PERFORMANCE
LEVEL

 

2007 REVENUE
RANGE
VARIANCE TO
TARGET

 

BONUS AWARD
AS A % OF
TARGET

 

Below Threshold

 

 

-77.51 mm

 

0

%

Threshold

 

 

-77.50 mm

 

50

%

Tier 1

 

 

-62.50 mm

 

80

%

Tier 2

 

 

-12.50 mm

 

97

%

Tier 3

 

 

Target

 

100

%

Tier 4

 

 

+12.50 mm

 

105

%

Tier 5

 

 

+37.50 mm

 

125

%

Maximum

 

 

+51.15 mm

 

150

%

 

If actual Revenue results fall between the Tiers shown above, the portion of
bonus will be prorated accordingly.


--------------------------------------------------------------------------------


BONUS POOL FUNDING

At the end of the year, the President and Chief Executive Officer of Advanced
Medical Optics, Inc. may recommend adjustments to the bonus funding levels to
the Organization, Compensation and Corporate Governance Committee (the
“Committee”) after consideration of key operating results.  When calculating
Adjusted Operating Income and Revenue performance for purposes of this Plan, the
Committee has the discretion to include or exclude any or all of the following
items:

·      Extraordinary, unusual or non-recurring items

·      Effects of accounting changes

·      Effects of financing activities

·      Expenses for restructuring or productivity initiatives

·      Other non-operating items

·      Spending for acquisitions

·      Effects of divestitures

BONUS POOL DIFFERENTIATION BY BUSINESS UNIT/FUNCTION

The target bonus pool is determined by performance against Adjusted Operating
Income (75%) and Revenue (25%).  The factors below will be considered for
allocation of SBU/function bonus pools:

CORPORATE STAFFS

·      Corporate Adjusted Operating Income

·      Corporate Revenue

·      Strategic metrics and milestones

STRATEGIC BUSINESS UNITS

·      Business Unit Adjusted Operating Income

·      Business Unit Revenue

·      Strategic metrics

RESEARCH & DEVELOPMENT, WORLD WIDE MANUFACTURING, GLOBAL CUSTOMER SERVICES, IT

·      Strategic metrics and milestones


--------------------------------------------------------------------------------


INDIVIDUAL BONUS AWARD CALCULATION

Target bonus awards are expressed as a percentage of the participant’s year-end
annualized base salary.  The target percentages for managers other than
corporate officers vary by salary grade:

SALARY GRADE

 

TARGET BONUS

 

5E *

 

5

%

6E *

 

10

%

7E

 

15

%

8E

 

20

%

9E

 

25

%

10E

 

30

%

11E

 

35

%

 

Target percentages or amounts for corporate officers are individually
established by the Committee.

A participant’s actual bonus award may vary above or below the targeted level
based on the supervisor’s evaluation of his or her performance in relation to
the predetermined MBOs.  Each participant may receive from 0% to 150% of his or
her target bonus amount, which may be adjusted upwards or downwards based on the
Company’s relative attainment of the pre-established financial performance
objectives.

--------------------------------------------------------------------------------

* U.S. and Puerto Rico employees only.


--------------------------------------------------------------------------------